*297ORDER
PROST, Circuit Judge.
Hazel E. Wrighten responds to the court’s order directing her to show cause why her petition for review should not be dismissed. The Office of Personnel Management also responds.
On October 5, 2001, Wrighten sought review of two initial decisions issued by two separate Administrative Judges (AJs) on June 30, 2000 and March 6, 2001, respectively. Those decisions were not final decisions and were subsequently vacated by the Merit Systems Protection Board. Additionally, Wrighten’s petition for review was not filed within 60 days of either decision and, thus, must be dismissed on that ground. See 5 U.S.C. § 7703(b).*
Accordingly,
IT IS ORDERED THAT:
(1) Wrighten’s petition is dismissed.
(2) Each side shall bear its own costs.

 We note that the board has now issued a final decision and that Wrighten has filed a timely petition for review of that decision, 02-3195.